                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


MICHAEL JOURNET,                              )
                                              )
      Petitioner,                             )
                                              )
                    v.                        ) 1:19-cv-00226-JDL
                                              )
MATTHEW MAGNUSSON,                            )
                                              )
                                              )
      Respondent.                             )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE


      United States Magistrate Judge John C. Nivison filed his Recommended

Decision (ECF No. 6) with the Court on September 27, 2019, pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2019), Fed. R. Civ. P. 72(b), and Rule 8(b) of the Rules Governing

Section 2254 Cases, regarding Respondent Matthew Magnusson’s request for

dismissal (ECF No. 3) of Petitioner Michael Journet’s petition for a writ of habeas

corpus (ECF No. 1). The time within which to file objections has expired, and no

objections have been filed. The Magistrate Judge provided notice that a party’s

failure to object would waive the right to de novo review and appeal.

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, and have made a de novo determination of

all matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur

with the recommendations of the United States Magistrate Judge for the reasons set
forth in his Recommended Decision and determine that no further proceeding is

necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 6) of the

Magistrate Judge is hereby ACCEPTED, and the petition for a writ of habeas corpus

(ECF No. 1) is DISMISSED.          It is further ORDERED that no certificate of

appealability should issue in the event the Petitioner files a notice of appeal because

there is no substantial showing of the denial of a constitutional right within the

meaning of 28 U.S.C.A. § 2253(c)(2) (West 2019).

      SO ORDERED.

      Dated this 20th day of November, 2019.

                                                     /s/ Jon D. Levy
                                              CHIEF U.S. DISTRICT JUDGE
